Citation Nr: 0714038	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-00 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left ankle 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a postoperative 
ventral hernia repair scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in February 2005, 
and that development was completed by the Appeals Management 
Center.  The case has since been returned to the Board for 
appellate review.

A hearing was held on October 27, 2004, in Atlanta, Georgia, 
before, Steven L. Cohn, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed October 1996 rating decision most recently 
denied service connection for a left ankle disorder.  

3.  The evidence received since the October 1996 rating 
decision, by itself or in conjunction with previously 
considered evidence, is not so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for a left ankle disorder.  

4.  An unappealed October 1996 decision most recently denied 
service connection for a stomach disorder.  

5.  The evidence received since the October 1996 decision, by 
itself or in conjunction with previously considered evidence, 
is not so significant that it must be considered to fairly 
decide the merits of the claim for service connection for a 
stomach disorder.  

6.  An unappealed October 1996 rating decision most recently 
denied service connection for a postoperative ventral hernia.  

7.  The evidence received since the October 1996 rating 
decision, by itself or in conjunction with previously 
considered evidence, is so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for a postoperative ventral hernia.  

8.  The veteran has been shown to have a postoperative 
ventral hernia repair scar that is related to his hernia 
surgery in service.


CONCLUSIONS OF LAW

1.  The October 1996 rating decision, which denied 
entitlement to service connection for a left ankle disorder, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2006).

2.  The evidence received subsequent to the October 1996 
rating decision is not new and material, and the claim for 
service connection for a left ankle disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The October 1996 rating decision, which denied 
entitlement to service connection for a stomach disorder, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).

4.  The evidence received subsequent to the October 1996 
rating decision is not new and material, and the claim for 
service connection for a stomach disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

5.  The October 1996 rating decision, which denied 
entitlement to service connection for a postoperative ventral 
hernia, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2006).

6.  The evidence received subsequent to the October 1996 
rating decision is new and material, and the claim for 
service connection for a postoperative ventral hernia is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

7.  Resolving reasonable doubt in favor of the veteran, a 
postoperative ventral hernia repair scar was incurred in 
active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In the decision below, the Board has reopened and granted the 
veteran's claim for service connection for residuals of a 
postoperative ventral hernia, and therefore the benefit 
sought on appeal has been granted in full.  Accordingly, 
regardless of whether the notice and assistance requirements 
have been met in this case, no harm or prejudice to the 
appellant has resulted.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.

With respect to the issues of whether new and material 
evidence has been submitted to reopen a claim for a left 
ankle disorder and for a stomach disorder, the RO did provide 
the appellant with notice in December 2001, prior to the 
initial decision on the claims in March 2002, as well as in 
March 2005.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to reopen his previously denied claims.  
Specifically, the December 2001 and March 2005 letters 
indicated that in order to establish service connection the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  

The December 2001 letter also noted that the veteran's claims 
for service connection for a left ankle disorder, a 
postoperative ventral hernia, and stomach disorder had been 
previously denied and that he needed to submit new and 
material evidence to reopen his claims.  The letter explained 
that the evidence must be submitted to VA for the first time 
in order to qualify as new and that the additional 
information must bear directly and substantially upon the 
issue for consideration in order to be deemed material.  It 
was also noted that new and material evidence must not be 
cumulative or tend to reinforce a previously established 
point.  As such, the December 2001 letter essentially 
notified the veteran to look to the bases for the previous 
denial to determine what evidence would be new and material 
to reopen the claims.  See Kent v. Nicholson, No. 04-181, 
slip op. at 10 (U.S. Vet. App. Mar. 31, 2006) (law requires 
VA to look at the bases for the denial in the prior decision 
and to respond with notice that describes what evidence would 
be necessary to substantiate the element or elements required 
to establish service connection that were found insufficient 
in the previous denial).  Additionally, the December 2003 
statement of the case (SOC) and the September 2005 
supplemental statement of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claims.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the March 2005 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
December 2001 and March 2005 letters notified the veteran 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  The December 2001 letter also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the March 2005 letter stated that it 
was the veteran's responsibility to ensure that VA receives 
all requested records that are not in the possession of a 
Federal department or agency.

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOC of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all the requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to reopen 
his claims for service connection, but he was not provided 
with notice of the type of evidence to establish a disability 
rating or an effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran 
pertaining to disability ratings in service connection claims 
as well as effective dates, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board concludes below that new and material 
evidence has not been submitted to reopen the veteran's 
claims for service connection for a left ankle disorder and 
for a stomach disorder.  Thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. The Board also concludes below 
that the appellant is entitled to service connection for an 
abdominal scar, and the RO will be responsible for addressing 
any notice defect with respect to the disability rating and 
effective date elements when effectuating the award.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's available service 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  In fact, the Board 
remanded the case for further development in February 2005, 
including obtaining additional VA medical records.  Following 
the remand, the RO did secure VA medical records dated from 
August 1984 to December 2004, and the veteran's claims were 
readjudicated in a supplemental statement of the case (SSOC) 
prior to the transfer of the veteran's case to the Board.  
The veteran was also provided the opportunity to testify at a 
hearing before the Board.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  

The Board does observe that the veteran has not been afforded 
a VA examination in connection with the application to reopen 
the claims for service connection for a left ankle disorder, 
a postoperative ventral hernia, and a stomach disorder.  
However, the duty to provide a medical examination and/or 
obtain a medical opinion in a claim for disability 
compensation benefits does not apply in cases involving an 
attempt to reopen a finally adjudicated claim unless new and 
material evidence is presented or secured. See 38 C.F.R. § 
3.159(c)(4)(iii) (2006).  In regard to the claim for service 
connection for a postoperative ventral hernia repair scar, 
the current medical evidence is sufficient for a grant of 
service connection.

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that the veteran's claims for service 
connection for a left ankle disorder, a postoperative ventral 
hernia, and a stomach disorder were previously considered and 
denied by the RO in a June 1988 rating decision.  The veteran 
was notified of that decision and of his appellate rights.  
In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The veteran later submitted a statement in November 1995 
requesting that his claims for service connection for a left 
ankle disorder and for a stomach disorder be reopened.  He 
also sent a letter in July 1996 claiming service connection 
for his ankle and for a hernia operation in his stomach.  An 
October 1996 rating decision denied the claims for service 
connection for a left ankle disorder, a stomach disorder, and 
residuals of a hernia on the basis that new and material 
evidence had not been submitted.  The veteran was notified of 
that decision.  Within the one year appeal period, the 
veteran did submit a VA Form 21-526, Veteran's Application 
for Compensation or Pension, in November 1996 in which he 
claimed service connection for a left ankle disorder and for 
a hernia.  However, the veteran did not express 
dissatisfaction or disagreement with the denial of those 
claims in the October 1996 rating decision, nor did he 
indicate that he wanted to contest the result.  In fact, 
there was no mention of the previous decision.  The Board 
notes that special wording is not required; however, the 
November 1996 claim did not use terms that can be reasonably 
construed as disagreement with the October 1996 rating 
decision and a desire for appellate review.  See 38 C.F.R. 
§ 20.201 (2003).  Instead, in submitting the VA Form 21-526, 
the veteran merely submitted another claim for service 
connection within the appeal period of the October 1996 
rating decision.  VA regulations provide that submitting a 
claim within the appeal period of a rating decision, even 
when that claim is accompanied by relevant evidence, does not 
constitute an NOD with such a decision and does not extend 
the time limit for initiating or perfecting an appeal of that 
decision.  38 C.F.R. §§ 20.201, 20.304 (2006).  

The Board further notes that the veteran made no other 
submission within one year of the October 1996 rating 
decision.  As such, that decision became final and 
constitutes the most recent denial of the veteran's claims 
for service connection for a left ankle disorder, a 
postoperative ventral hernia, and a stomach disorder.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In November 1996, the veteran submitted a VA Form 21-526 
essentially requesting that his claims for service connection 
for a left ankle disorder and for a postoperative ventral 
hernia be reopened.  He also submitted a VA Form 21-526 in 
February 1998 in which he essentially requested that his 
claim for service connection for a stomach disorder be 
reopened.  The March 2002 rating decision now on appeal 
denied the veteran's claims on the basis that new and 
material evidence had not been submitted.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed before 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As discussed above, the June 1988 rating decision previously 
denied the veteran's claims for service connection for a left 
ankle disorder, a postoperative ventral hernia, and a stomach 
disorder.  In that decision, the RO specifically noted that 
the veteran's complete service medical records were not 
associated with the claims file and explained that extensive 
efforts were made to locate those records, but that such 
requests were unsuccessful.  The RO also observed that the 
veteran did not claim to have an inguinal hernia or to have 
ever had one, but instead alleged that he had had a repair of 
a ventral hernia while he was in Korea in 1980.  The April 
1988 VA examination found the veteran to have a six 
centimeter, well healed scar, but it was also noted the scar 
that was not tender to palpation.  In addition, the 
gastrointestinal series did not reveal any gastrointestinal 
or stomach disorder, and x-rays and a physical examination 
were negative for a left ankle disorder.  As such, the RO 
determined that there was no disability or residual found at 
the time of the April 1988 VA examination.  Therefore, 
service connection for a left ankle disorder, postoperative 
ventral hernia, and a stomach disorder was not warranted.  

The October 1996 rating decision subsequently denied the 
veteran's claims for service connection for a left ankle 
disorder, a postoperative ventral hernia, and a stomach 
disorder.  In that decision, the RO observed that those 
decisions had been previously denied in the June 1988 rating 
decision and determined that new and material evidence had 
not been submitted.  In particular, it was noted that a 
letter was sent to the veteran in July 1996 requesting new 
and material evidence to reopen his claims, but that he had 
not submitted any response.


I.  Left Ankle Disorder and Stomach Disorder

The evidence associated with the claims file subsequent to 
the October 1996 rating decision includes VA medical records, 
service personnel records, and hearing testimony as well as 
the veteran's own assertions.  However, the Board finds that 
such evidence is not new and material within the meaning of 
the laws and regulations set forth above, and as such, there 
is no basis to reopen the claims for service connection for a 
left ankle disorder or a stomach disorder.

With respect to the veteran's VA medical records, the Board 
finds that they are certainly new in that they were not of 
record at the time of the October 1996 rating decision.  
However, despite the fact that some of those records do 
document the veteran's complaints pertaining to his left 
ankle and stomach, they are not probative because they do not 
indicate that the veteran has an actual diagnosis of a left 
ankle disorder or a stomach disorder.  Nor do they provide a 
nexus between a current disorder and the veteran's military 
service.  As such, these records do not bear directly and 
substantially upon the specific matter under consideration, 
and they are not so significant that it must be considered in 
order to fairly decide the merits of the claim.  Therefore, 
the Board finds that these VA medical records are not new and 
material.

In addition, the service personnel records that were 
associated with the claims file following the October 1996 
rating decision do not have any bearing on the veteran's 
case.  In this regard, the Board notes that such records do 
not document a current diagnosis for any of the veteran's 
claimed disorders, nor do they provide a medical nexus 
opinion.  Accordingly, they do not bear directly and 
substantially upon the specific matter under consideration 
and cannot be considered material to the veteran's claims. 

As for the veteran's hearing testimony and other statements, 
the Board finds that the appellant's assertions alone cannot 
be dispositive of the issue for purposes of reopening the 
claim.  The record on appeal does not indicate that the 
veteran has the expertise to provide an opinion that requires 
specialized knowledge, skill, experience, training or 
education, such as an opinion as to the etiology of a left 
ankle disorder or a stomach disorder. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, 
laypersons are not competent witnesses when it comes to 
offering medical opinions or diagnoses, and such evidence 
does not provide a basis on which to reopen a claim of 
service connection. Moray v. Brown, 5 Vet. App. 211 (1993).  
Thus, the veteran's assertions are not deemed to be "new and 
material evidence" and cannot serve to reopen the claims. See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the 
October 1996 rating decision continues to be absent.  
Specifically, there remains no medical evidence showing that 
the veteran currently has a left ankle disorder or a stomach 
disorder that is related to his military service.  
Accordingly, the Board finds that new and material evidence 
has not been presented to reopen the veteran's previously 
denied claims for service connection for left ankle disorder 
and a stomach disorder.




II.  Residuals of a Postoperative Ventral Hernia

As previously noted, the evidence associated with the claims 
file subsequent to the October 1996 rating decision includes 
VA medical records, service personnel records, and hearing 
testimony as well as the veteran's own assertions.  The Board 
has thoroughly reviewed this evidence and finds that it 
constitutes new and material evidence which is sufficient to 
reopen the previously denied claim for service connection for 
a postoperative ventral hernia.  This evidence is certainly 
new, in that it was not previously of record.  The Board also 
finds the VA medical records dated between August 1984 and 
December 2004 to be material.  In this regard, the Board 
notes that a treatment note dated a couple of weeks after the 
VA examination in April 1988, which was obtained following 
the February 2005 Board remand, indicates that the veteran 
had complaints of abdominal pain.  A physical examination 
revealed an abdominal scar in the epigastric area, and there 
was tenderness to palpation over that scar.  As such, this 
evidence shows that the veteran may have had a residual, 
tender scar from his hernia surgery.  Therefore, the Board 
finds that new and material evidence has been presented to 
reopen the veteran's previously denied claim for service 
connection for a postoperative ventral hernia.

The Board finds that there is no prejudice to the appellant 
by the Board proceeding to address the merits of this claim 
in this decision.  As discussed above, VA has already met all 
notice and assistance obligations to the appellant.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for a postoperative 
ventral hernia repair scar.  Because the veteran's complete 
service medical records are unavailable for review, the Board 
must base its decision on other available evidence.  His 
service dental records show that he had been hospitalized in 
September 1980 for a hernia and that he had six stitches at 
that time.  In addition, as discussed above, VA medical 
records recently received included a report dated in April 
1988 that shows the veteran had a tender abdominal scar.  
Based on this record, the Board finds that there is medical 
evidence that the veteran has a scar that maybe related to 
his surgery in service.  As such, the Board finds that any 
reasonable doubt as to whether the veteran has a 
postoperative ventral hernia repair scar that is related to 
his service should be resolved in his favor.

To the extent that there is any reasonable doubt as to 
whether the veteran currently has a postoperative ventral 
hernia repair scar that is related to his surgery in service, 
that doubt will be resolved in the veteran's favor.  Based on 
the evidence of record, the Board finds that the veteran 
currently has an abdominal scar related to his military 
service.  Accordingly, the Board concludes that service 
connection for a postoperative ventral hernia repair scar is 
warranted.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a left ankle disorder is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a stomach disorder is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a postoperative ventral 
hernia repair scar is reopened.

Service connection for a postoperative ventral hernia repair 
scar is granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


